     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 1 of 17 Page ID #:1



 1
      DAVID S. McLANE, SBN 124952
 2    dmclane@kmbllaw.com
      KAYE, McLANE, BEDNARSKI & LITT
 3    975 East Green Street
      Pasadena, California 91106
 4    Telephone: (626) 844-7600
      Facsimile: (626) 844-7670
 5
      BRIAN A. VOGEL, SBN. 167413
 6    Email: brian@bvogel.com
 7    THE LAW OFFICES OF
      BRIAN A. VOGEL, PC
 8    770 County Square Drive, Suite 104
      Ventura, California 93003
 9    Telephone: (805) 654-0400
      Facsimile: (805) 654-0326
10
      Attorneys for Plaintiffs
11                               UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA
13    PATRICK ALLEN CANNAVAN, on                      Case No.:
      behalf of himself and all other similarly
14    situated,                                       CLASS ACTION
15                     Plaintiffs,                    VERIFIED CLASS ACTION
                                                      COMPLAINT FOR INJUNCTIVE AND
16     vs.                                            DECLARATORY RELIEF
17    COUNTY OF VENTURA, VENTURA                      1. VIOLATION OF FIRST AMENDMENT
      COUNTY SHERIFF BILL AYUB, and                      RIGHT TO VOTE (42 U.S.C. § 1983/28
18    DOES 1-10, inclusive,                              U.S.C. 2241)
                                                      2. VIOLATION OF EQUAL PROTECTION
19                    Defendants.                        CLAUSE UNDER FOURTEENTH
                                                         AMENDMENT, ONE PERSON, ONE
20                                                       VOTE (42 U.S.C. § 1983/28 U.S.C. 2241)
21                                                    3. VIOLATON OF CALIFORNIA
                                                         CONSTITUTION (ARTICLE II,
22                                                       SECTION ONE (RIGHT TO VOTE)
23                                                    4.DECLARATORY RELIEF (28 U.S.C. §§
                                                         2201 AND 2202)
24                                                    5. DECLARATORY RELIEF (CAL. CODE
25                                                       CIV. PROC. § 1060)

26                                                    IMMEDIATE RELIEF SOUGHT
27

28



                                                  1
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 2 of 17 Page ID #:2



 1        CLASS ACTION COMPLAINT FOR INJUNCTIVE AND DECLARATORY
 2                                                RELIEF
 3          1.      Voting in a federal election is protected through the federal constitution as
 4    an expression of a person’s First Amendment Rights, and the Equal Protection Clause of
 5    the Fourteenth Amendment. Persons not convicted of felonies who reside in jail have
 6    rights under the federal constitution and the state constitution, CA. Constitution Article
 7    II, Section I, to vote. See https://www.sos.ca.gov/elections/voting-resources/voting-
 8    california/who-can-vote-california/voting-rights-californians.
 9          2.      The California Secretary of State, who is in charge of California State
10    elections, explicitly states that, “Persons with a criminal history who can register to vote
11    in county jail: serving a misdemeanor sentence,” “a misdemeanor never affects your
12    right to vote.” See https://www.sos.ca.gov/elections/voting-resources/voting-
13    california/who-can-vote-california/voting-rights-californians. See, Exhibit A, “Voting
14    Rights, Persons with Criminal History,” by the Secretary of State. Further, the Secretary
15    of State states, “If you are in jail, you are entitled to receive a voter registration card if
16    you are eligible to vote.” Id. Finally, the Secretary of State states, “You may also apply
17    to register to vote on the Secretary of State website RegisterTo/vote.ca.gov. Your voter
18    registration application must be received or post marked at least (15) days before
19    Election Day to be eligible to vote in that election. In elections coordinated by a county
20    elections official, you can ‘conditionally register and vote provisionally at your county
21    elections office after the 15-day voter registration deadline.’” Id.
22          3.      Plaintiff Patrick Allen Cannavan is an individual held at the Ventura
23    County Todd Road Facility, located in Santa Paula, CA. As alleged in more detail
24    below, he has requested his ballot, and the County Jail is obligated to provide him a
25    ballot, allow him to timely vote, and deliver the ballot to the Ventura County Registrar.
26    He is eligible to vote as he is over 18 and does not have a criminal record. They have
27    not provided him a ballot despite his request, and have informed him he will not receive
28    a ballot. As discussed below, this violates his First Amendment Right and Right to


                                                      2
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 3 of 17 Page ID #:3



 1    Equal Protection under the United States Constitution, and his Right to Vote under
 2    Article II, Section 1 of the California Constitution. If he is not allowed to vote, he will
 3    suffer irreparable harm.
 4          4.         Plaintiff has spoken to other inmates at the VCJ, who have been similarly
 5    denied their right to vote, and he estimates that there are at least 100 inmates who have
 6    requested their ballots, eligible to vote and are being denied their ballots. If they are not
 7    allowed to vote, they will suffer irreparable harm. Thus, Plaintiff requests that this court
 8    certify this class to represent all eligible voters in Ventura County Jail. Beside the Todd
 9    Road Facility in Santa Paula, there is the Main Jail on Victoria Avenue, the East-Ventura
10    County Jail, on Olsen Road in Thousand Oaks, and the Ventura County Jail, Honor
11    Farm, Ojai California. Each facility houses persons either with misdemeanors or are
12    pre-trial detainees who have not been convicted of an offense, who are eligible to vote
13    and are part of the proposed class.
14                                    JURISDICTION AND VENUE
15          5.         This is a civil rights action arising under 42 U.S.C. § 1983, 22 U.S.C.
16    § 2241, and 28 U.S.C. § 2201, et seq., as well as the First and Fourteenth Amendments
17    to the United States Constitution.
18          6.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331
19    and 1343(a), 28 U.S.C. § 2241
20          7.         Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of
21    the events and omissions giving rise to these claims occurred and continue to occur in
22    this district.
23          8.         Declaratory relief is proper under 28 U.S.C. §§ 2201 and 2202, and Cal.
24    Civ. Proc. § 1060.
25                                               PARTIES
26          9.         Plaintiff Patrick Allen Cannavan is a 56-year-old male who currently
27    resides in Ventura County, California. At all times relevant to this Complaint, Mr.
28    Cannavan has been in the custody of the Todd Road Facility located in Santa Paula, CA


                                                      3
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 4 of 17 Page ID #:4



 1    in Ventura County, California. He has been deprived of his constitutional right to vote.
 2          10.    Defendant Ventura County (“County”) is a public entity organized and
 3    existing under the laws of the State of California. The Ventura County Sheriff’s
 4    Department (“VCSD”) is, and at all times alleged herein, was an agency of the County
 5    of Los Angeles. Defendant County controls and operates the Ventura County’s jails via
 6    the VCSD and Sheriff Bill Ayub. The County is responsible for the custody and care of
 7    all persons detained or incarcerated in the County’s jails, and it currently has immediate
 8    custody over Plaintiff Patrick Cannavan(hereinafter “Plaintiff”) and other putative class
 9    members. Ventura County, through the VCSD, maintains and operates the following
10    detention and correctional facilities: Ventura County Main Pre-Trial Detention Facility
11    located on Victoria Avenue, Ventura, CA, Todd Road Facility located on Todd Road,
12    Santa Paula, CA, Ventura County Jail Honor Farm, Ojai, CA, and East Ventura County
13    Jail, Thousands, Oaks, Ca. This complaint and request for an emergency temporary
14    restraining order and preliminary injunction covers all detainees in these four facilities
15    eligible to vote.
16          11.    Defendant Sheriff Bill Ayub is the Sheriff of the Ventura County Sheriff’s
17    Department and is being sued in his official capacity. As the Sheriff, Defendant Ayub
18    has immediate custody of Plaintiff, and all people incarcerated in County facilities.
19    Defendants Ayub is a policymaker for the County, and is responsible for developing,
20    administering, and enforcing County policies, including those relating to ensuring all
21    detainees eligible to vote can exercise their fundamental rights to vote.
22                                     FACTUAL ALLEGATIONS
23          12.    There is a state and federal election set for November 3, 2020, perhaps one
24    of the most consequential elections in the history of this country. Not only are federal
25    offices including president and congressman are on the ballot, important California
26    propositions are on the ballot that are impactful on a population in jail facing charges,
27    such as Proposition 25, concerning cash bail, Proposition 20, concerning a roll back of
28    prison reforms including Proposition 47 which classified some felonies as


                                                   4
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 5 of 17 Page ID #:5



 1    misdemeanors, such as drug possession, which is of immediate concern to pre-trial
 2    detainees facing criminal charges and how to resolve them, and Proposition 17, restoring
 3    the voting rights of people convicted of felonies who are on parole.
 4            13.   As alleged herein, Plaintiff and putative class members who are eligible to
 5    vote have been denied their right to vote by Defendant County and Defendant Sheriff
 6    Ayub.
 7            14.   Plaintiff Patrick Allen Cannavan is currently incarcerated at the Todd Road
 8    Facility, part of the VCJ.   He is a resident of Ventura County and has been incarcerated
 9    pre-trial at VCJ for 839 days or two years and three months approximately, awaiting trial
10    on felony charges.
11            15.   He is eligible to vote, as he is over 18 years old, and does not have a felony
12    conviction. He applied for an absentee ballot and has been requesting an absentee ballot
13    from officials at the Ventura County Jail since June 3, 2020. He was informed by jail
14    officials on numerous occasions that they would get him an absentee ballot, so he could
15    vote in time for the Tuesday, November 3, 2020 election.
16            16.   Sheriff officials told him that they made a mistake and would not be able to
17    get him an absentee ballot and deliver it to the county registrar so his vote would be
18    counted on Tuesday, November 3, 2020 election. He will suffer irreparable harm and
19    damages if he is not allowed to vote on November 3, 2020.
20            17.   Plaintiff is requesting, on his behalf and all eligible voters in the County
21    jail, that this Court order the County to 1) obtain his and all eligible voters in VCJ
22    custody absentee ballots immediately, 2) notify all inmates in VCJ who are have
23    requested an absentee ballot or are eligible to vote that they can vote in the November 3,
24    2020 election, 3) deliver an absentee ballot to Plaintiff and any inmates in VCJ who
25    have requested a ballot after being informed by VCJ officials that they can vote, no later
26    than Monday, November 2, 2020 so that Plaintiff and other VCJ detainees can fill out
27    their absentee ballot, and 4) after completion, deliver to the Ventura County Voter’s
28    registrar his ballot and every other eligible VCJ detainee ballot no later than 5:00 p.m.


                                                    5
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 6 of 17 Page ID #:6



 1    on November 3, 2020, so that all eligible VCJ detainees who desire to vote and fill out
 2    an absentee ballot are timely counted in this year’s election.
 3              18.   If this temporary restraining order is not granted, Plaintiff and all other
 4    detainees who are eligible to vote will suffer irreparable harm as their fundamental rights
 5    to vote will be violated. His and others equal protection rights will also be violated since
 6    they are eligible to vote, and he should not be deprived of equal protection solely
 7    because he and the other putative plaintiffs are currently being detained in jail.
 8              19.   Plaintiff is informed and believe that there are at least 100 other inmates in
 9    VCJ who have requested ballots and are eligible to vote, but have not received their
10    ballots. He has not observed anyone at the Main Jail being able to fill out an absentee
11    ballot.
12

13                                 CLASS ACTION ALLEGATIONS
14          20.       The named Plaintiff brings this action on behalf of himself and all others
15    similarly situated as a class action under Federal Rules of Civil Procedure 23(a) and
16    23(b)(2).
17          21.       Plaintiff Patrick Allen Cannavan seeks to represent a class of all current
18    detainees in pretrial custody, at all County jails who, are eligible to vote in the
19    November 3, 2020 election.
20          22.       This action is brought and may properly be maintained as a class action
21    pursuant to Rule 23 of the Federal Rules of Civil Procedure. This action satisfies the
22    requirements of numerosity, commonality, typicality, and adequacy. Fed. R. Civ. P.
23    23(a).
24          23.       Plaintiff is informed and believes that as of October 30, 2020 there are at
25    least 100 members of the class in VCJ who are eligible to vote and requested ballots,
26    which meets the numerosity requirement of Federal Rule of Civil Procedure 23(a).
27          24.       Joinder of all members is impracticable, as all members are not
28    ascertainable at this time to be joined on such short notice. Counsel for Plaintiff and the


                                                       6
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 7 of 17 Page ID #:7



 1    putative class were not informed of the deprivation of Plaintiff’s and other putative class
 2    members denial of their right to vote by failing to provide absentee ballots until October
 3    29, 2020. Joinder is impracticable because the class members are numerous; the class
 4    includes future, unknown members; and the class is fluid due to the inherently transitory
 5    nature of pretrial incarceration. Certifying the class supports judicial economy.
 6         25.     Common questions of law and fact exist as to all members of the class
 7    respectively. The named Plaintiffs seek common declarative and injunctive relief
 8    concerning whether Defendants’ policies, practices, and procedures violate the
 9    constitutional rights of the class members. These common questions of fact and law
10    include, but are not limited to:
11                 1)     Whether Defendants’ practices in failing to timely provide absentee
12                        ballots violate Plaintiff and the putative class members fundamental
13                        rights to vote.
14         26.     Plaintiff’s claims are typical of the class members’ claims, because each
15    putative class member who is eligible to vote in the November 3, 2020 election has not
16    been provided a ballot, so they are deprived of their fundamental right to vote. Plaintiff
17    and the putative class members’ claims all arise from the same core of conduct by
18    Defendants, and are based on the same legal theories. All class members seek the same
19    declaratory and injunctive relief.
20         27.     The Plaintiff is an adequate representative of the class because he shares
21    with them the same interest in voting in the 2020 election. There are no known
22    conflicts of interest among members of the proposed class, and the interests of the
23    named Plaintiff does not conflict with the class members.
24         28.     Plaintiff is s represented by counsel with experience and success in
25    litigating complex civil rights matters in federal court. The interests of the members of
26    the class will be fairly and adequately protected by the named Plaintiff and their
27    attorneys.
28         29.     Because the putative class challenges Defendants’ system as


                                                   7
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 8 of 17 Page ID #:8



 1    unconstitutional through declaratory and injunctive relief that would apply the same
 2    relief to every member of the class, and Defendants have acted on grounds generally
 3    applicable to all proposed class members, certification under Rule 23(b)(2) is
 4    appropriate and necessary.
 5          30.    A class action is a superior means, and the only practicable means, by
 6    which the named Plaintiff and class members can challenge the Defendants’
 7    unconstitutional actions and obtain the necessary immediate declaratory and injunctive
 8    relief sought for themselves and all other members of the class.
 9                                          CAUSES OF ACTION
10                                      FIRST CAUSE OF ACTION
11                         (42 U.S.C. § 1983: First Amendment Right to Vote)
12          31.    Plaintiff incorporates by reference each and every allegation contained in
13    paragraphs 1 through 30 as if fully set forth in this Count.
14          32.    The right to vote is the “fundamental political right, because [it is]
15    preservative of all rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886).
16    “Undoubtably, the right of suffrage is a fundamental matter in a fee and democratic
17    society.” Reynolds. Sims, 377 U.S. 533, 561-62 (1964).
18          33.    A prison official’s objective deliberate indifference to a substantial risk of
19    harm to a prisoner awaiting trial violates the Fourteenth Amendment. Gordon v. Cty. of
20    Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018).
21          34.    And when a case “calls[s] upon” the Court “to consider the constitutionality
22    of [a burden on the right to vote] as applied [.]. . . [t]here is no ‘litmus-paper test’ to
23    answer the[e] question” of constitutionality. Yan v. Kosinkski, 960 F.3d 119, 129 (2nd
24    Cir. 2020), quoting Anderson v. Celebrezze, 460 U.S. 780, 789 (1983). Rather, the
25    Court “conduct[s] a two-step inquiry that applies to election-related restrictions.” Id. In
26    the first sate, the Court evaluates the burden the restriction place on voters and in the
27    second applies the sliding-scale, “Anderson-Burdick balancing test” if the restriction is
28    not severe and “the more familiar test of ‘strict-scrutiny if the restriction is severe. Id.


                                                     8
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 9 of 17 Page ID #:9



 1          35.    The burden on detainees who are dependent on County officials to obtain
 2    their ballots for them, and County defendants’ failure to do so, is severe because Plaintiff
 3    and putative class members are detained and cannot obtain absentee ballots on their own,
 4    and Defendants failure to do so causes the ultimate sanction, preventing Plaintiffs from
 5    voting. Thus, the deprivation is severe and subject to strict scrutiny. Where the County
 6    Defendants are in a position to obtain absentee ballots and fail to do so without
 7    justification, there is no compelling interest achieved by not honoring Plaintiffs’
 8    fundamental rights to vote and therefore unless they provide ballots immediately to all
 9    eligible detained voters in Ventura County custody, they will have irreparably caused
10    damage to Plaintiffs.
11          36.    As a result of Defendants’ unconstitutional actions, Plaintiffs are suffering
12    irreparable injury and are entitled to injunctive relief.
13          37.    Accordingly, Defendants, as supervisors, direct participants, and policy
14    makers for Los Angeles County, have violated the rights of the Class under First
15    Amendment.
16

17                                 SECOND CAUSE OF ACTION
18                (42 U.S.C. § 1983: Equal Protection and One Person/One Vote)
19          38.    Plaintiffs incorporate by reference each and every allegation contained in
20   paragraphs 1 through 37 as if fully set forth herein.
21          39.    The principle of “one person, one vote” requires that courts seek to
22    “[e]nsure that each person’s vote counts as much, insofar as it [i]s practicable, as any
23    other person’s” Hadley v. Junior Coll. Dist. Of Metro. Kan. City, 397 U.S. 50, 54
24    (1970) .
25          40.    And the Equal Protection Clause of the Fourteenth Amendment requires
26    “that all persons similarly situated [] be treated alike.” City of Cleburne v. Cleburne
27    Living Ctr., 473 U.S. 432, 439 (1985).     Indeed, “[a]n early case in our one person, one
28    vote jurisprudence arose when a State accorded arbitrary and disparate treatment to


                                                     9
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 10 of 17 Page ID #:10



 1     voters in is difference counties [and t]he [Supreme] Court found a constitutional
 2     violation. Bush v. Gore, 531 U.S. 98, 107 (2000), describing Gray v. Sanders, 372 U.S.
 3     368 (1963).
 4           41.     The Supreme Court has also already ruled that, once absentee voting is part
 5     of the scheme for elections, all absentee votes must have similar guarantees that their
 6     votes count as much as possible, the same as any other person’s. O’Brien v. Skinner,
 7     414 U.S. 524, 530 (1974).
 8           42.     Plaintiffs are dependent on absentee ballots since they are detained against
 9     their will on jail, and particularly dependent on official actors, Defendant Sheriff and
10     County, to ensure that their votes will counts as much as possible, the same as any other
11     person’s. Without being provided their ballots by the County, they will not be able to
12     vote at all, and they are “simply not allowed to use the absentee ballot and are denied
13     any alternative means of casting their vote,” and thus the Defendants’ actions are
14     unconstitutional. O’Brien v. Skinner, 414 U.S. 524, 430 (1974)(failure to provide
15     absentee voter registration to people held in jail awaiting trial is unconstitutional).
16           43.     Under the Obrien v. Skinner rule, the Defendants have violated Plaintiffs’
17     rights, the Plaintiffs are more than likely to succeed on the merits, they will be
18     irreparably harmed, thus injunctive and declaratory relief must issue immediately before
19     the election by November 2, 2020, so that Plaintiffs are provided absentee ballots by
20     November 2, 2020, and the Defendants collect those ballots and ensure they are timely
21     delivered to the County Registrar by November 3, 2020.
22

23                                   THIRD CAUSE OF ACTION
24                          Violation of California Constitution Art. II § 1
25                   (Violation of Right to Vote under California Constitution)
26           44.     Plaintiffs incorporate by reference each and every allegation contained in
27     paragraphs 1 through 43 as if fully set forth herein.
28           45.     Defendants owe Plaintiffs a duty under Article II, section 1 of the California


                                                     10
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 11 of 17 Page ID #:11



 1     Constitution, which guarantees eligible voters their fundamental rights to vote under the
 2     California Constitution, which guarantees Plaintiffs to vote by absentee ballot.
 3               46.   By the conduct described herein, Defendants violated these rights
 4     guaranteed to Plaintiffs. As a direct and proximate consequence of Defendants’ conduct,
 5     Plaintiffs suffered a loss of their constitutional rights and are entitled to injunctive and
 6     relief.
 7               47.   Defendants have been and are aware of all the deprivations complained of
 8     herein, and have condoned or been deliberately indifferent to such conduct.
 9

10                                  FOURTH CAUSE OF ACTION
11                          (Declaratory Relief: 28 U.S.C. §§ 2201 AND 2202)

12
             48.       Plaintiffs incorporate by reference each and every allegation contained in

13
       paragraphs 1 through 47 as if fully set forth herein.

14
             49.       There is an actual controversy between Plaintiffs and Defendants

15
       concerning their respective rights and duties in that Petitioner contends that the acts of

16
       Defendants, as described herein, are in violation of federal and state law, and Defendants

17
       contend in all aspects to the contrary.

18
             50.       Plaintiffs are entitled to a legal declaration of their rights and Defendants’

19
       obligations under applicable federal and state law as alleged in this petition/complaint.

20
                                   FIFTH CAUSE OF ACTION
                               (Declaratory Relief: CAL. CODE CIV. PROC. § 1060)
21
             51.       Plaintiffs incorporate by reference each and every allegation contained in
22
       paragraphs 1 through 50 as if fully set forth herein.
23
             52.       There is an actual controversy between Plaintiffs and Defendants
24
       concerning their respective rights and duties in that Petitioner contends that the acts of
25
       Defendants, as described herein, are in violation of federal and state law, and Defendants
26
       contend in all aspects to the contrary.
27
             53.       Plaintiffs are entitled to a legal declaration of their rights and Defendants’
28



                                                       11
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 12 of 17 Page ID #:12



 1     obligations under applicable federal and state law as alleged in this petition/complaint.
 2

 3          Plaintiffs request relief, as set forth below.
 4                                     PRAYER FOR RELIEF
 5           54.    WHEREFORE, Plaintiffs and the Class Members respectfully request that
 6     the Court:
 7           A.     Certify this case as a class action and certify the proposed classes and
 8                  subclasses;
 9           B.     Enter a declaratory judgment that Defendants violated Named Plaintiff’s
10                  and Class Members’ constitutional rights by failing to provide absentee
11                  ballots so that they can vote absentee in the November 3, 2020 election.
12

13           C.     Enter an emergency temporary restraining order, preliminary injunction,
14                  and permanent injunction requiring Defendants, in County jails to do the
15                  following:
16

17
                    That this Court order the County to 1) obtain Plaintiff’s and all eligible

18
                    voters in VCJ custody absentee ballots immediately, 2) notify all inmates in

19
                    VCJ who have requested an absentee ballot or are eligible to vote that they

20
                    can vote in the November 3, 2020 election, 3) deliver an absentee ballot to

21
                    Plaintiff and any inmates in VCJ who have requested a ballot after being

22
                    informed by VCJ officials that they can vote, no later than Monday,

23
                    November 2, 2020 so that Plaintiff and other VCJ detainees can fill out

24
                    their absentee ballot, and 4) after completion, deliver to the Ventura County

25
                    Voter’s registrar Plaintiff’s ballot and every other eligible VCJ detainee

26
                    ballot no later than 5:00 p.m. on November 3, 2020, so that all eligible VCJ

27
                    detainees who desire to vote and fill out an absentee ballot are timely

28
                    counted in this year’s election.



                                                       12
     Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 13 of 17 Page ID #:13



 1            D.    Enter an order and judgment granting reasonable attorneys’ fees and costs
 2                  pursuant to 42 U.S.C. § 1988 or as otherwise authorized by law;
 3           E.     Order such other and further relief as this Court deems just, proper, and
 4                  equitable.
 5

 6                                            Respectfully Submitted,
 7     Dated: OCTOBER 30, 2020                Kaye, McLane, Bednarski & Litt, LLP
 8

 9
                                              By: /s/ David S. McLane
10                                                  David S. McLane
11                                                  Attorneys for Petitioners/Plaintiffs
12
       Dated: OCTOBER 30, 2020                      The Law Offices of Brian A. Vogel, PC
13

14

15                                            By: /s/ Brian A. Vogel
                                                    Brian A. Vogel
16
       Counsel for Plaintiff, David S. McLane, verifies the allegations in this Complaint and is
17
       informed and believes the allegations are true and correct to the best of his knowledge
18
       based on information provided by Plaintiff and Co-counsel Brian S. Vogel, and the
19
       declarations submitted concurrently herewith as well as the Secretary of State website.
20

21
       Dated: OCTOBER 30, 2020                By: _/S/ David S. McLane__________________
22
                                              David S. McLane
23

24

25

26

27

28



                                                   13
Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 14 of 17 Page ID #:14




                        EXHIBIT A
Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 15 of 17 Page ID #:15



VOTING                                       Persons with a

RIGHTS                                       Criminal History




ELIGIBILITY REQUIREMENTS


You can register to vote and vote if you are:

•    A United States citizen and a resident of California,
•    18 years old or older on Election Day,
•    Not currently in state or federal prison or on parole for the conviction of a felony, and
•    Not currently found mentally incompetent to vote by a court (for more information, please see Voting
     Rights: Persons Subject to Conservatorship).

PERSONS WITH A CRIMINAL HISTORY WHO                               PERSONS WITH A CRIMINAL HISTORY WHO
CAN REGISTER AND VOTE:                                            CANNOT REGISTER AND VOTE:


In county jail:                                                   Currently imprisoned in:
      Serving a misdemeanor sentence (a                                 State prison
      misdemeanor never affects your right to vote)                     Federal prison
      Because jail time is a condition of probation               Currently serving a state prison felony sentence in a
      (misdemeanor or felony)                                     county jail or other correctional facility*
      Serving a felony jail sentence                              Currently on parole with the California Department
      Awaiting trial                                              of Corrections and Rehabilitation
On probation                                                            Once you are done with parole your right to
On mandatory supervision                                                vote is restored, but you must re-register online
On post-release community supervision                                   at RegisterToVote.ca.gov or by flling out a
On federal supervised release                                           paper voter registration card.
A person with a juvenile wardship adjudication

 A D D I T I O N A L I N FO R M AT I O N




Under the 2011 Criminal Justice Realignment Act (Realignment) and specifcally California Penal Code section
1170(h), low-level felons are sentenced to county jail and/or supervision by the county probation department
instead of state prison. Realignment has caused some confusion about voting rights among people who have
criminal convictions. The chart above provides an explanation of who can and who cannot register to vote in
California.

*California Penal Code section 2910 allows the California Department of Corrections and Rehabilitation
(CDCR) to make agreements with local governments to house felons in a county jail or other correctional facility.
A person serving a state prison sentence who is housed in a local jail or other facility under these circumstances
is not allowed to register and vote.


 QUESTIONS



If you are unsure of what type of sentence you are serving, ask your probation offcer, parole offcer, or staff
at your correctional facility.




                                           California Secretary of State Alex Padilla
                                           Tel 916.657.2166 | Fax 916.653.3214 | www.sos.ca.gov
Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 16 of 17 Page ID #:16

HOW TO REGISTER TO VOTE


You may request a voter registration card from the Secretary of State or your county elections offce. If you are in
jail, you are entitled to receive a voter registration card if you are eligible to vote.

You may also apply to register to vote on the Secretary of State’s website RegisterToVote.ca.gov. Your voter
registration application must be received or postmarked at least ffteen (15) days before Election Day to be eligible
to vote in that election. In elections conducted by your county elections offcial, you can “conditionally” register and
vote provisionally at your county elections offce after the 15-day voter registration deadline. For more information
please go to the Secretary of State’s webpage on conditional registration and voting (www.sos.ca.gov/elections/
voter-registration/conditional-voter-reg/) or contact your county elections offcial.

Voter registration cards and voting materials are available in English, Chinese, Hindi, Japanese, Khmer, Korean,
Spanish, Tagalog, Thai, and Vietnamese. Voter registration cards are available at most public libraries and
government offces. See the attached list for state and local elections offce contact information.

VOTE BY MAIL

If you are already registered to vote at your current home address, you may request a vote-by-mail ballot application
by contacting your county elections offce. Once you receive your vote-by-mail ballot application, you must
complete and return it to your county elections offce at least seven (7) days before Election Day.

If you are not registered to vote at your current home address, you may register or re-register to vote and request a
vote-by-mail ballot on the Secretary of State’s website RegisterToVote.ca.gov.

RELEASE FROM CUSTODY

If you requested a vote-by-mail ballot but are released from custody before you receive your ballot, you can still
vote. Just go to the polling place for your home address or any polling place in the county where you are registered
and vote a provisional ballot.

If you change your name, home address, mailing address, or party preference you must complete a new voter
registration card.

RESOURCES

For more information contact your county elections offce or the California Secretary of State:


VOTER HOTLINES

English                                                                                    (800) 345-VOTE (8683)
Español / Spanish                                                                          (800) 232-VOTA (8682)
Chinese / 中文                                                                                        (800) 339-2857
Hindi /                                                                                             (888) 345-2692
Japanese / 日本語                                                                                      (800) 339-2865
Khmer /                                                                                             (888) 345-4917
Korean / 한국어                                                                                        (866) 575-1558
Tagalog                                                                                             (800) 339-2957
Thai /                                                                                              (855) 345-3933
Vietnamese /                                                                                        (800) 339-8163
TTY/TDD                                                                                             (800) 833-8683
  Case 2:20-cv-10012-FMO-PVC Document 1 Filed 10/30/20 Page 17 of 17 Page ID #:17
                                CALIFORNIA COUNTY ELECTIONS OFFICES


                                  KERN                            ORANGE                             S H A STA
ALAMEDA
                                  1115 Truxtun Avenue             P.O. Box 11298                     P.O. Box 990880
1225 Fallon Street, Room G-1
                                  Bakersfeld, CA 93301            Santa Ana, CA 92711                Redding, CA 96099-0880
Oakland, CA 94612
                                  (661) 868-3590                  (714) 567-7600                     (530) 225-5730
(510) 272-6933
                                                                  PLACER                             SIERRA
ALPINE                            KINGS
                                                                  P.O. Box 5278                      P.O. Drawer D
P.O. Box 158                      1400 W. Lacey Blvd.
                                                                  Auburn, CA 95604                   Downieville, CA 95936-0398
Markleeville, CA 96120            Hanford, CA 93230
                                                                  (530) 886-5650                     (530) 289-3295
(530) 694-2281                    (559) 852-4401
                                                                  PLUMAS                             SISKIYOU
AMADOR                            LAKE                            520 Main Street, Room 102          510 N. Main Street
810 Court Street                  255 N. Forbes Street            Quincy, CA 95971                   Yreka, CA 96097-9910
Jackson, CA 95642                 Lakeport, CA 95453              (530) 283-6256                     (530) 842-8084
(209) 223-6465                    (707) 263-2372
                                                                  RIVERSIDE                          SOLANO

                                  LASSEN                          2724 Gateway Drive                 675 Texas Street,
BUTTE
                                  220 S. Lassen Street, Suite 5   Riverside, CA 92507-0918           Suite 2600
155 Nelson Ave
                                  Susanville, CA 96130            (951) 486-7200                     Fairfeld, CA 94533
Oroville, CA 95965-3411
                                  (530) 251-8217                                                     (707) 784-6675
(530) 538-7761                                                    SACRAMENTO

                                  LOS ANGELES                     7000 65th Street, Suite A          SONOMA
CA L AVE R A S                                                    Sacramento, CA 95823-2315          P.O. Box 11485
                                  P.O. Box 1024
891 Mountain Ranch Road           Norwalk, CA 90651-1024          (916) 875-6451                     Santa Rosa, CA 95406-1485
San Andreas, CA 95249             (562) 466-1310                                                     (707) 565-6800
(209) 754-6376                                                    SAN BENITO

                                  MADERA                          440 Fifth Street, Room 206         STA N I S L AU S

COLUSA                            200 W. 4th Street               Hollister, CA 95023-3843           1021 I Street, Suite 101
546 Jay Street, Suite 200         Madera, CA 93637                (831) 636-4016                     Modesto, CA 95354-2331
Colusa, CA 95932                  (559) 675-7720                                                     (209) 525-5200
                                                                  SAN BERNARDINO
(530) 458-0500
                                  MARIN                           777 E. Rialto Avenue               SUTTER

                                  P.O. Box E                      San Bernardino, CA 92415-0770      1435 Veterans Memorial Circle
CO N T R A CO STA
                                  San Rafael, CA 94913-3904       (909) 387-8300                     Yuba City, CA 95993
P.O. Box 271
                                  (415) 473-6456                  SAN DIEGO                          (530) 822-7122
Martinez, CA 94553
(925) 335-7800                                                    P.O. Box 85656                     TEHAMA
                                  MARIPOSA
                                                                  San Diego, CA 92186-5656           P.O. Box 250
                                  P.O. Box 247                    (858) 565-5800
DEL NORTE                         Mariposa, CA 95338                                                 Red Bluf, CA 96080-0250
981 H Street, Room 160            (209) 966-2007                  SAN FRANCISCO
                                                                                                     (530) 527-8190
Crescent City, CA 95531                                           1 Dr. Carlton B. Goodlett Place,
(707) 465-0383                    MENDOCINO                                                          TRINITY
                                                                  Room 48                            P.O. Box 1215
                                  501 Low Gap Road, Rm 1020       San Francisco, CA 94102-4635
EL DORADO                         Ukiah, CA 95482                                                    Weaverville, CA 96093-1258
                                                                  (415) 554-4375                     (530) 623-1220
P.O. Box 678001                   (707) 234-6819
Placerville, CA 95667                                             SAN JOAQUIN
                                                                                                     TULARE
                                  MERCED
(530) 621-7480                                                    P.O. Box 810                       5951 S. Mooney Blvd.
                                  2222 M Street, Room 14          Stockton, CA 95201
                                  Merced, CA 95340                                                   Visalia, CA 93277
FRESNO                                                            (209) 468-2885
                                  (209) 385-7541                                                     (559) 624-7300
2221 Kern Street
                                                                  SAN LUIS OBISPO
Fresno, CA 93721                  MODOC                                                              TUOLUMNE
(559) 600-8683                                                    1055 Monterey Street,              2 S. Green Street
                                  108 E. Modoc Street             Room D-120
                                  Alturas, CA 96101                                                  Sonora, CA 95370-4696
GLENN                                                             San Luis Obispo, CA 93408          (209) 533-5570
                                  (530) 233-6205                  (805) 781-5228
516 W. Sycamore Street
                                                                                                     VENTURA
Willows, CA 95988                 MONO
                                                                  S A N M AT E O
(530) 934-6414                    P.O. Box 237                                                       800 S. Victoria Avenue,
                                                                  40 Tower Road                      L-1200
                                  Bridgeport, CA 93517            San Mateo, CA 94402
HUMBOLDT                          (760) 932-5537                                                     Ventura, CA 93009-1200
                                                                  (650) 312-5222                     (805) 654-2664
2426 6th Street
                                  MONTEREY
Eureka, CA 95501                                                  S A N TA B A R B A R A
                                                                                                     YOLO
(707) 445-7481                    P.O. Box 4400                   P.O. Box 61510
                                  Salinas, CA 93912                                                  P.O. Box 1820
                                                                  Santa Barbara, CA 93160-1510       Woodland, CA 95776-1820
IMPERIAL                          (831) 796-1499                  (805) 568-2200
940 W. Main Street, Suite 206                                                                        (530) 666-8133
                                  N A PA
El Centro, CA 92243                                               S A N TA C L A R A
                                                                                                     YUBA
(442) 265-1060                    900 Coombs St Ste 256           P.O. Box 611360
                                  Napa, CA 94559                                                     915 8th Street, Suite 107
                                                                  San Jose, CA 95161-1360            Marysville, CA 95901-5273
INYO
                                  (707) 253-4321                  (408) 299-8683                     (530) 749-7855
P.O. Drawer F                     N EVA DA
                                                                  S A N TA C R U Z
Independence, CA 93526            950 Maidu Avenue, Suite 250
(760) 878-0224                                                    701 Ocean Street,
                                  Nevada City, CA 95959           Room 210
                                  (530) 265-1298                  Santa Cruz, CA 95060-4076
                                                                  (831) 454-2060
